Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Objections
Previous claim objections withdrawn.


Claim Rejections - 35 USC § 112

Previous 112 rejections withdrawn.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 4, 7-11, 23, 27 are rejected under 35 U.S.C. 103 as being unpatentable over McGrath (US RE41353 E, hereinafter McGrath) in view of Newman (US 8363998 B2, hereinafter Newman)

1. McGrath teaches a cable management assembly separate from and installable onto a telecommunications rack, the cable management assembly comprising:
(a) a plurality of cables (70, fig 7) 

a bracket (10, fig 4) including first and second sidewalls (two instances of 60, fig 7) extending from an end wall (18, fig 4) to define an open channel (space between 18 and two instances of 60, figs 4, 7), a plurality of cable management members (30, fig 7) extending from the bracket (fig 7), the plurality of cable management members defining a plurality of cable routing apertures (spaces which 70 fit thru in fig 7), the bracket being mountable to a telecommunications rack with the plurality of cables mounted within the carrier assembly (fig 7); and 

a first cover (52, fig 7) connected to and supported by distal ends of the plurality of cable management members (figs 9, 10) and facing the bracket end wall (fig 7), the first cover, the bracket, and the plurality of cable management members cooperatively defining a passageway (area which 70 run along in fig 7) extending along a length of the bracket from a first longitudinal end (right end) to a second longitudinal end (left end); 
(c) wherein the plurality of cables extend through the passageway such that: 
i) first ends of the plurality of cables exit out of the passageway first longitudinal end and are 
ii) second ends of at least some of the plurality of cables exit the passageway at the plurality of cable routing apertures (fig 7 shows that some of 70 are connected above or below the passageway); 


However McGrath fails to specifically teach:
(a) the plurality of cables terminated with connectors at each end, some of which have lengths that are different than lengths of others of the plurality of cables
i) first ends of the plurality of cables exit out of the passageway first longitudinal end and are bundled together at a location beyond the first longitudinal end; and
iii) wherein first ones of the plurality of cables exiting the cable routing apertures proximate the passageway first longitudinal end have a shorter length as compared to second ones of the plurality of cables exiting the cable routing apertures proximate the passageway second longitudinal end.

Newman teaches:
(a)	a plurality of cables (abstract mentions optical cables) terminated with connectors at each end (since col 9 lines 57-60 mention connecting between patch field and switch unit), some of which have lengths that are different than lengths of others of the plurality of cables (fig 22); and

(c) wherein the plurality of cables extend through the passageway (10, fig 22) such that:
It has been found to be desirable to separate the small quantity of fiber cables 128 from the larger bundle of copper cables 132’); and
ii) second ends of at least some of the plurality of cables (ends of cables nearby switch 130) exit the passageway at the plurality of cable routing apertures (fig 22);
iii) wherein first ones of the plurality of cables exiting the cable routing apertures proximate the passageway first end have a shorter length as compared to second ones of the plurality of cables exiting the cable routing apertures proximate the passageway second end (cables that connect to the lower ports of switch 130 are longer than cables that connect to higher ports of switch 130).

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the arrangement as taught by Newman into the device of McGrath. The ordinary artisan would have been motivated to modify McGrath in the above manner for the purpose of bundling cables together and using cables of different lengths to connect between things of different distances for simpler cable management.

With regard to claim 1, even though the claims are limited and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  In 

3. McGrath and Newman teach the cable management assembly of claim 1, further comprising:
(a) a second cover (McGrath, other instance of 52, fig 7) connected to at least some of the plurality of cable management members (fig 7).


4. McGrath and Newman teach the cable management assembly of claim 1, wherein the plurality of cables are copper based cables (Newman col 9 lines 63-65)

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the arrangement as taught by Newman into the device of McGrath. The ordinary artisan would have been motivated to modify McGrath in the above manner for the purpose connecting between Ethernet devices.

7.   McGrath and Newman teach the cable management assembly of claim 1, wherein the plurality of cable management members includes a first plurality of cable management members (right instances of 30) extending from the first sidewall (right instance of 60, McGrath fig 7).

8.    McGrath and Newman teach the cable management assembly of claim 7, wherein the plurality of cable management members includes a second plurality of cable management members (left instance of 30) extending from the second sidewall (left instance of 60, McGrath, fig 7).

9. McGrath and Newman teach the cable management assembly of claim 8, wherein:
(a) the first cover is connected to at least some of the first plurality of cable management members and to at least some of the second plurality of cable management members (McGrath fig 7)

10. McGrath and Newman teach the cable management assembly of claim 9, further comprising: (a) a second cover (McGrath, other instance of 52, fig 7) connected to at least some of the first plurality of cable management members (fig 7) and to at least some of the second plurality of cable management members (fig 7).


11.    McGrath and Newman teach the cable management assembly of claim 1, wherein the plurality of cable management members are separable components that are connected to the bracket (McGrath, fig 7 shows mounting holes 50).



27. McGrath teaches a cable management assembly installable onto and separate from (figs 1, 2 shows separate from a rack) a telecommunications rack (abstract mentions network rack, such as an EIA rack), the cable management assembly comprising:

(a)	a plurality of cables (70, fig 7) 

(b)	a carrier assembly (10 and two instances of 60, see figs 4, 7) supporting the plurality of cables and including:
a bracket (10, fig 4) including first and second sidewalls (two instances of 60, fig 7) extending from an end wall (18, fig 4) to define an open channel (space between 18 and two instances of 60, figs 4, 7), the bracket including a first end section (front end, see figs 4, 7), a central section (center), and a second end section (back end, see figs 4, 7); and 
a plurality of cable management members (30, fig 7) extending from the bracket first and second end sections (fig 7), the plurality of cable management members defining a plurality of cable routing apertures (spaces which 70 fit thru in fig 7) through which at least some of the plurality of cables extend (fig 7), wherein the end wall of the bracket is mountable to a 
a first cover (52, fig 7) connected to and supported by distal ends of the plurality of cable management members (figs 9, 10) and facing the bracket end wall of the first end section (fig 7), the first cover securing some of the plurality of cables within a first interior area defined by the bracket and the plurality of cable management members (fig 7); and
a second cover (58, fig 6) connected to and supported by distal ends of the plurality of cable management members (figs 6, 7, col 5 lines 8-12 recite ‘The distal ends of fingers 40 on the distribution side include lips 48 for engagement with a duct cover 58. A suitable duct cover may snap fit on upstanding member 49 (see FIGS. 6 and 8). Alternatively, a hinged cove as used on the front section may be provided’) and facing the bracket end wall of the second end section (figs 6, 7), the second cover securing some of the plurality of cables within a second interior area defined by the bracket and the plurality of cable management members (fig 7);
wherein the plurality of cables secured within the first and second interior areas extend longitudinally beyond the first and second interior areas and into the bracket central section, and further extend out of the bracket open channel (fig 7).

However McGrath fails to teach that the cables are terminated with connectors at each end, some of which having lengths that are different than lengths of others of the plurality of cables; 
Also one could argue that McGrath fails to specifically teach that the duct cover 58 covers cables


(a)	a plurality of cables (abstract mentions optical cables) terminated with connectors at each end (since col 9 lines 57-60 mention connecting between patch field and switch unit), some of which have lengths that are different than lengths of others of the plurality of cables (fig 22); 

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the arrangement as taught by Newman into the device of McGrath. The ordinary artisan would have been motivated to modify McGrath in the above manner for the purpose of bundling cables together and using cables of different lengths to connect between things of different distances for simpler cable management.
However it has been held that duplication of parts is obvious (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960))
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the invention to use a cover 52 and associated wiring in place of duct cover 58 on the rear side. The ordinary artisan would have been motivated to modify McGrath in the above manner for the purpose of connecting more cabling. Note also col 8 lines 10-12 recite ‘Alternatively, a hinged cove as used on the front section may be provided’.

With regard to claim 27, even though the claims are limited and defined by the recited process, the determination of patentability of the product is based on the product itself, and does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  In the present case whether or not the base portion of the bracket portion is mounted to a .


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over McGrath in view of Newman, further in view of CN105322472 (of record from IDS filed 10/8/2018)

12.    McGrath and Newman teach the cable management assembly of claim 11, but fail to specifically teach that the plurality of cable management members are connected to the bracket portion by a snap-fit connection.

CN105322472 (fig 4) teaches a plurality of cable management members (2) are connected to a bracket portion (back wall of 1 including 11) by a snap-fit connection (21, fig 4)

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the arrangement as taught by CN105322472 into the device of McGrath and Newman. The ordinary artisan would have been motivated to modify McGrath and Newman in the above manner for the purpose of conveniently adding or removing cable management members.

24 is rejected under 35 U.S.C. 103 as being unpatentable over McGrath in view of Newman, further in view of Krietzman (US 9054506 B2, hereinafter Krietzman)

24. McGrath and Newman teach the cable management assembly of claim 23, but fail to specifically teach that the clip members form a snap-fit type connection with the plurality of cable management members and form a snap-fit type connection with the first cover.

Krietzman teaches clip members (Krietzman 75, 76, figs 5, 9, 15, 19) form a snap-fit type connection with the plurality of cable management members (figs 17-19, also col 13 lines 52-55 recite ‘Regardless of construction, the door 38,138 is mounted on the side cable guides 42 by snapping the hinge structure 75 onto the hinge bosses 76 located on the ends of some of the T-shaped projection 63’) and form a snap-fit type connection with the first cover (col 13 lines 32-35 recite ‘Thus, each edge piece 71 may be attached to the panel 70 by inserting the panel edge into the channel defined by the finger 73,74 of the edge piece and snapping the hooked finger 74 over the tabs 72’, see also fig 16).

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the arrangement as taught by Krietzman into the device of McGrath and Newman. The ordinary artisan would have been motivated to modify McGrath and Newman in the above manner for the purpose of providing convenient protection (Krietzman col 14 lines 11-15 recite ‘Once installed, the door 38 may be opened along either side by unsnapping the hinge structure 75 of the respective edge piece 71 from the hinge bosses 76 and rotating the door about the hinge bosses 76 on the opposite side of the door 38’).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McGrath in view of Newman, further in view of Ivancevic (US 20060269207 A1, hereinafter Ivancevic)

5.    McGrath and Newman teach the cable management assembly of claim 4, but fail to specifically teach that the plurality of cables are provided with RJ type connectors at both ends of each of the plurality of cables.

Ivancevic teaches that the plurality of cables are provided with RJ type connectors at both ends of each of the plurality of cables (Ethernet, Ivancevic paragraph 0006).

It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the copper cabling as taught by Ivancevic into the device of McGrath and Newman. The ordinary artisan would have been motivated to modify McGrath and Newman in the above manner for short runs inside of control room cabinets (Ivancevic paragraph 0006).







Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant’s arguments as filed 12/28/2021 have been fully considered but they are made moot by the new rejections as shown above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841